Gilbert, J.
1. Where a grantor conveys land with provision that it shall revert to him whenever the grantee ceases for a period of time to use it for specified purposes, and afterwards, the same grantor conveys the land to another grantee unconditionally, and after the death of the grantor the first grante'e ceases to use the land for the period and for the purposes stated in the first grant, the land reverts, not to the heirs of the deceased grantor, but to the second grantee and his • successors in title. Isler v. Griffin, 134 Ga. 196 (67 S. E. 854); Green’s Administrator v. Irvine (Ky.), 66 S. W. 278.
*330No. 312.
October 20, 1917.
Complaint for land. Before Judge Bell. Fulton superior court. January 23, 1917.
James & Bedgood, for plaintiffs.
Rosser, Slaton, Phillips & Hopkins, for defendants.
2. Where one buys land of which another than the grantor is in possession, the purchaser is bound to take notice of the claim of the person holding possession; but such possession affords no'basis for heirs at law- of the grantor to set up a claim adverse to the grantee when the person in possession abandons the same.

Judgment affirmed.

All the Justices concur except Ffsh, O. J., and Beck, P, J., absent.